Citation Nr: 1504886	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-31 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for varicose veins.

4.  Entitlement to service connection for varicose veins.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of teeth.

6.  Whether new and material evidence has been received to reopen a claim of  entitlement to service connection for residuals of eye injury.  

7.  Entitlement to an earlier effective date prior to October 20, 2008 for the grant of service connection for lumbar degenerative joint disease.  

8.  Entitlement to an earlier effective date prior to October 20, 2008 for the grant of service for tinnitus.

9.  Entitlement to an earlier effective date for the grant of special monthly compensation.

10.   Entitlement to an effective date prior to June 14, 2007 for the grant of service connection for coronary artery disease, status post myocardial infarction.

REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to June 1967, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.   

In a May 2014 brief, the Veteran's attorney raised the issues of clear and unmistakable error (CUE) in the rating decisions prior to November 2011 which denied service connection for a back disability and clear and unmistakable error in the rating decisions prior to November 2011 that denied service connection for tinnitus.  Those issues have not been adjudicated by the RO and are referred to the RO for appropriate action.

The issues of entitlement to service connection for a lung condition, entitlement to service connection for hypertension, entitlement to service connection for varicose veins and whether new and material evidence has been received to reopen service connection for residuals of an eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the hearing in May 2014, prior to promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his claim for entitlement to an earlier effective date for the grant of special monthly compensation. 

2.  Service connection for varicose veins was denied in an unappealed July 2007 rating decision.

3.  The evidence received since the July 2007 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for varicose veins.  

4.  Service connection for a dental disability was denied in an unappealed May 2002 rating decision.

5.  The evidence received since the May 2002 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim for service connection for a dental disability. 

6.  Service connection for a back disability was denied in an April 1975 rating decision.  The Veteran did not file a timely notice of disagreement to the April 1975 rating decision.  

7.  A claim to reopen service connection for a back disability was received in November 2001.  A November 2002 rating decision denied service connection for a back disability.  The Veteran did not file a timely notice of disagreement to the November 2002 rating decision.  

8.  A claim to reopen service connection for a back disability was received in November 2005.  The claim was denied in a July 2007 rating decision.  The Veteran did not file a timely notice of disagreement to the July 2007 rating decision.  Additional evidence received within one year of the July 2007 rating decision was not new and material.  Therefore, the July 2007 rating decision became final. 

9.  A claim to reopen service connection for a back disability was received on October 20, 2008.  A November 2011 rating decision granted service connection for lumbar degenerative joint disease, effective from October 20, 2008.  

10.  A claim for service connection for tinnitus was received on November 9, 2006.  The claim was denied in a July 2007 rating decision.  The Veteran did not file a timely notice of disagreement to the July 2007 rating decision.  

11.  A claim to reopen service connection for tinnitus was received on October 20, 2008.  A November 2011 rating decision granted service connection for tinnitus, effective October 20, 2008.  

12.  The Veteran served in the Republic of Vietnam during the Vietnam War era.
 
13. The Veteran filed a claim seeking entitlement to service connection for chest pain in November 2005.  The claim was denied in a July 2007 rating decision, which found that the evidence did not show a current diagnosis of a heart condition.  

14.  The competent evidence of record indicates the Veteran was diagnosed with ischemic heart disease as early as June 14, 2007.

15.  Ischemic heart disease is a covered herbicide disease as of August 31, 2010.

 
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to an earlier effective date for the grant of special monthly compensation by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The May 2002 rating decision denying service connection for a dental disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

3.  New and material evidence has not been received to reopen the claim for service connection for a dental disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2014).

4.  The July 2007 rating decision denying service connection for varicose veins is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

5.  New and material evidence has been received to reopen the claim for service connection for varicose veins.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2014).

6.  The criteria for an effective date prior to October 20, 2008 for the grant of service connection for lumbar degenerative joint disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 3.400 (2014).  

7.  The criteria for an effective date prior to October 20, 2008 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 3.400 (2014).  
 
8.  The criteria for an effective date prior to June 14, 2007 for the award of service connection for coronary artery disease as associated with herbicide exposure have not been met.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. §§ 3.114, 3.816 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In the present case, at the May 2014 hearing, the Board received notice that the Veteran wished to withdraw his appeal for entitlement to an earlier effective date for the grant of special monthly compensation.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a letter dated in August 2009 informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The August 2009 letter informed the Veteran of the requirement of new and material evidence to reopen the previously denied claims for service connection for a dental disability and varicose veins and informed the Veteran what "new and material evidence" means.  The letter provided the Veteran with notice regarding effective dates and disability ratings. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was not afforded VA examinations for his claims for earlier effective dates or for his claims to reopen.  Medical examinations are not needed to decide the claims for earlier effective dates.  The Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).

As noted above, the Veteran was afforded a personal hearing before the Board in May 2014.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met. 
38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Legal Criteria for New and Material Evidence Claims

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to Reopen Service Connection for Dental Condition

A May 2002 rating decision denied service connection for "bad teeth" claimed as secondary to herbicide exposure.  The rating decision found that a problem involving the teeth is not one that is presumptively associated with herbicide exposure.

The Veteran did not submit a timely notice of disagreement (NOD) to the May 2002 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In August 2008, the Veteran sought to reopen the claim for service connection for a dental disability.  In the claim, the Veteran asserted that he had dental trauma when he was in the military.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence at the time of the prior rating decision included service treatment records.  The evidence received since the prior final rating decision includes VA outpatient treatment records, private treatment records, written statements and a transcript of a Board hearing held in May 2014.  

Effective February 29, 2012, VA amended its regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.   The amendments did not change the regulations concerning service connection for dental conditions for compensation purposes.  

VA compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service and due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2014) (Note).  Replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381(b) (2014).  For loss of masticatory surface due to loss of substance of the body of the maxilla or mandible, service connection may be granted, but a compensable rating will be granted only if masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.

Service treatment records show that swelling of the face was noted in May 1967.  At that time, sinus trouble was diagnosed.  There were no findings of trauma to the teeth.

An April 1967 record reflects that an abscess of an upper left incision was noted.  
A May 1967 dental clinic record shows that the Veteran was evaluated for alleged tooth trouble.  The record noted that the Veteran needed a partial denture.  

Service treatment records reflect that the Veteran underwent tooth extractions of teeth numbers 14, 18, 19,  20, 30 and 31.  The extractions were performed in June and September 1965.  Service treatment records reflect that "tooth trouble" was noted on the separation examination in May 1967.  The separation examination does not show any finding of dental trauma.    
   
At the Board hearing in May 2014, the Veteran testified that he did not sustain any trauma to his face during service.  He stated that several of his teeth were extracted during service.  Written statements submitted since the prior final rating decision reflect the Veteran's contention that his teeth fell out after he drank bad water in Vietnam.  

VA outpatient treatment records dated in June 2006 show that the Veteran was seen for extraction of a ruptured tooth.  No history of dental trauma in service was noted.

VA records indicate that the Veteran is authorized for VA dental treatment, Class VI.  

The statements and testimony since the prior denial reflect the Veteran's contention that his teeth were extracted during service after he drank bad water.  VA treatment records dated in November 2007 also reflect that the Veteran reported that his face was infected after drinking bad water and that his teeth had to come out.  

The Veteran has not alleged that he lost teeth as a result of dental trauma during service.   He specifically denied any trauma to his teeth during service.  Rather, the evidence indicates that the Veteran's dental disability is manifested by replaceable missing teeth.  VA regulations prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth.  38 C.F.R. 
§§ 3.381, 4.150.

The evidence received since the prior final denial does not show that the Veteran is diagnosed with a dental condition for which disability compensation may be provided; specifically, loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, 17.161(a) (2014).  

The Board concludes that new and material evidence has not been received to reopen the previously denied claim for service connection for a dental condition.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Accordingly, the claim to reopen service connection for loss of teeth must be denied.

Claim to Reopen Service Connection for Varicose Veins

A July 2007 rating decision denied service connection for varicose veins.  The decision found that there was no treatment during service for varicose veins.  The rating decision found that there was no available medical evidence of treatment for varicose veins.  

The Veteran did not submit a timely notice of disagreement (NOD) to the July 2007 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  38 C.F.R. 
§ 3.156(b); Buie, supra.  Thus, the decision became final one year later.

In August 2008, the Veteran sought to reopen the claim for service connection for varicose veins.  

The evidence of record at the time of the July 2007 rating decision included service treatment records and post-service VA treatment records.

The evidence submitted since the July 2007 rating decision includes the Veteran's hearing testimony and statements and VA outpatient treatment records.  At the Board hearing, the Veteran testified that he has varicose veins in his legs now.  The Veteran testified that varicose veins started when he was in Vietnam.  He testified that he wore compression stockings in 2009.  The Veteran testified that varicose veins are related to service-connected coronary artery disease.  

VA outpatient treatment records dated in 2008 reflect a diagnosis of varicose veins.

The Board finds that new and material evidence has been received to reopen the claim for service connection for varicose veins.  The evidence received since the prior final denial in July 2007 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim. The claim was previously denied based upon a lack of evidence of varicose veins during service and a lack of a current disability of varicose veins.  The Veteran's hearing testimony relates to the basis of the prior final denial. The hearing testimony reflects the Veteran's assertions that he had varicose veins in service and that he currently has varicose veins.  The testimony also reflects the Veteran's contention that varicose veins are related to a service-connected disability.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The claim of entitlement to service connection for varicose veins is further addressed in the REMAND portion below.

Legal Criteria for Effective Dates

The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2014).

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  



Effective Date for Service Connection for Lumbar Degenerative Joint Disease

A November 2011 decision granted service connection for lumbar spine arthritis from October 20, 2008.   

The Veteran had active duty service from June 1965 to June 1967.  Following service, a claim for service connection for a back disability was initially received in December 1974.  The claim was denied in an April 1975 rating decision.  The Veteran did not submit a notice of disagreement with the April 1975 rating decision.  

In November 2001, the Veteran submitted a claim to reopen service connection for a back condition.  The claim was denied in a May 2002 rating decision.  The Veteran did not submit a notice of disagreement with the May 2002 rating decision.  

The Veteran's next communication regarding service connection for a back condition was received in November 2005.  A July 2007 rating decision denied service connection for a back condition.  The Veteran did not submit a notice of disagreement within one year of the rating decision.  

The Veteran submitted additional evidence regarding his back disability within the one year period following the July 2007 rating decision.  He submitted several statements from private physicians.  In September 2007, he submitted a statement from Dr. V.J., M.D., which noted that he was being treated for degenerative back disease.  In December 2007, he submitted a statement from Dr. D.O., M.D., which noted chronic lower back pain.  

VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).   New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
The claim was denied in the July 2007 rating decision because the medical evidence of record did not relate the Veteran's back disability to service.  The statements of Dr. D.O. and Dr. V.J. were new, as they were not previously of record, but the statements were not material, as they did not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a); 38 U.S.C.A. § 5108.  Accordingly, because new and material evidence was not received within one year of the July 2007 rating decision that denied service connection for a back condition, the decision became final.   

The statements submitted in September and December 2007 are not considered informal claims, as they did not contain any communication from the Veteran expressing an intent to apply for VA benefits.  

The next communication from the Veteran expressing an intent to apply for service connection for a back condition was received by the RO October 20, 2008.  The November 2011 rating decision granted service connection for a lumbar degenerative joint disease from October 20, 2008.  

The Board finds that an earlier effective date for service connection for lumbar degenerative joint disease is not warranted.  The Board finds that the April 1975, May 2002 and July 2007 rating decisions denying service connection for a back disability became final.  The Veteran's statements and medical evidence received following the issuance of those decisions did not demonstrate an intent to raise an informal claim for a back disability prior to October 20, 2008.  The effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the Board concludes that the Veteran is not entitled to an earlier effective date prior to October 20, 2008, for the grant of service connection for lumbar degenerative joint disease.  





Effective Date for Service Connection for Tinnitus

A November 2011 rating decision granted service connection for tinnitus, effective from October 20, 2008.  The Veteran seeks an earlier effective date for service connection for tinnitus.   

A review of the claims file indicates that a claim for service connection for tinnitus was initially received on November 9, 2006.  A July 2007 rating decision denied service connection for tinnitus.  In July 2007 the Veteran filed a notice of disagreement with the denial of PTSD in the July 2007 rating decision.  The Veteran did not express disagreement with the denial of service connection for tinnitus.  He did not file a timely notice of disagreement within one year of notification of the July 2007 rating decision.    

Following the July 2007 rating decision, a claim to reopen service connection for tinnitus was received on October 20, 2008.  A June 2009 rating decision denied service connection for tinnitus.  The Veteran submitted a timely notice of disagreement to that decision.  The November 2011 rating decision awarded service connection for tinnitus from October 20, 2008.   

The Board finds that an earlier effective date for service connection for tinnitus is not warranted.  The Board finds that the July 2007 rating decision denying service connection for tinnitus became final.  The Veteran's statements and medical evidence received following the issuance of the July 2007 decision did not demonstrate an intent to raise an informal claim for service connection for tinnitus prior to October 20, 2008.  Accordingly, the Board concludes that the Veteran is not entitled to an earlier effective date prior to October 20, 2008, for the grant of service connection for tinnitus.  





Effective Date for Service Connection for Coronary Artery Disease

A March 2011 rating decision granted service connection for coronary artery disease, effective from June 14, 2007.  The Veteran asserts that an earlier effective date is warranted.  

The Veteran submitted a claim for service connection for chest pain in November 2005.  The claim was denied by the RO in a July 2007 rating decision.  

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the effective date provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

 Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the Republic of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id. 

Accordingly, the Board concludes the Veteran is a Nehmer class member as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  If the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from service.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. 
§ 3.816(c)(4).  

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for coronary artery disease based on presumed exposure to herbicides during such service.  

The Veteran filed an initial claim for service connection for "chest pain" in November 2005, which was denied in a July 2007 rating decision.  As such, the provisions of 38 C.F.R. § 3.816 apply.

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  The Veteran's initial claim was received in November 2005 and was denied in a July 2007 rating decision because service treatment records and post-service medical records and available post-service medical records did not show evidence of a heart condition. 

Following the July 2007 rating decision, a claim for service connection for heart disease was received on October 20, 2008.  

The proper effective date is either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  See 38 C.F.R. 
§ 3.816(c)(2).  While the Veteran filed his original service connection claim in November 2005, medical evidence of record shows that the Veteran's disability first arose on June 14, 2007, the date that the VA and private medical records show that the Veteran was admitted to the hospital for myocardial infarction.

While the Veteran filed his original claim for service connection in November 2005, the medical evidence indicates the Veteran's disability first arose on June 14, 2007.  Accordingly, under 38 C.F.R. § 3.816(c)(2), the appropriate effective date of service connection for coronary artery disease, status post myocardial infarction is June 14, 2007, the later of the two dates.


ORDER

The claim for an earlier effective date for entitlement to special monthly compensation is dismissed.  

New and material evidence not having been received, the claim to reopen service connection for a dental condition is denied.  

The claim for service connection for varicose veins is reopened.   The appeal is granted to that extent only. 
 
An effective date prior to October 20, 2008 for the grant of service connection for lumbar degenerative joint disease is denied.

An effective date prior to October 20, 2008 for the grant of service connection for tinnitus is denied.  

An effective date prior to June 14, 2007 for the grant of service connection for coronary artery disease is denied.  

REMAND

Service Connection for a Lung Condition

The Veteran asserts that he has a lung condition that is related to handling ammunition during service in Vietnam.  He also contends that a current lung condition may be related to breathing diesel fuel.  At the hearing, the Veteran testified that he had breathing problems when he was in Vietnam and that he was given an inhaler during service.  Service treatment records show that the Veteran complained of trouble breathing in March 1967.  VA treatment records reflect a current diagnosis of COPD.  A VA examination is necessary to determine whether COPD is related to service.  

Service Connection for Hypertension 

At the Board hearing, the Veteran testified that he experienced his heart 
" pumping hard" when he was in service.  The Veteran also asserted that hypertension is related to Agent Orange exposure in Vietnam.  The Veteran's attorney indicated that the Veteran's hypertension may be related to service-connected PTSD or coronary artery disease.  

VA treatment records reflect a current diagnosis of essential hypertension.  A VA examination is warranted to ascertain whether hypertension is related to service or service-connected disabilities.  

Service Connection for Varicose Veins

At the Board hearing, the Veteran testified that his varicose veins started when he was in Vietnam.  The Veteran also asserted that his varicose veins are related to service-connected coronary artery disease.  VA records dated in January 2008 reflect a diagnosis of varicose veins.   A VA examination is necessary to ascertain whether varicose veins are related to service or a service-connected disability.   


Claim to Reopen Service Connection for Eye Injury

Although VA is not required to provide an examination with respect to claims to reopen a finally decided issue, an examination was obtained in March 2007.  See 38 C.F.R. § 3.159(c).  When VA conducts an examination, it has a duty to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA eye examination dated in March 2007 reflects that the VA examiner reviewed the claims file.  The VA examiner noted a history of superficial foreign body (wood) in the right eye, status post removal in 1965.  The VA examiner diagnosed open angle glaucoma.  The VA examiner opined that open angle glaucoma is not related to a history of corneal abrasion.  The examiner did not state a rationale for the opinion.  A remand is necessary to obtain an addendum opinion from the examiner. 

Information submitted by the Veteran's attorney reflects a contention that the Veteran has traumatic glaucoma.  The examiner should address whether the Veteran's glaucoma is traumatic in nature.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter notifying him of the information and evidence necessary to substantiate his claims for service connection for hypertension and varicose veins on a secondary basis.   

2.  Schedule the Veteran for a VA examination for respiratory disorders.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

The VA examiner should diagnose any current lung condition.  The examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that a current lung condition is related to active service.   The VA examiner should address the following:  

a) the March 1967 entry in the service treatment records which shows that the Veteran reported trouble breathing; 

b)  the Veteran's competent and credible testimony of handling ammunition during service; and

c) the Veteran's competent and credible testimony of breathing diesel fuel in service.   

The examiner must provide a complete rationale for the opinions stated.  If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of hypertension.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The examiner should address the following:

a)  The examiner should state an opinion as to whether hypertension is at least as likely as not related to service, manifested during service or manifested to a compensable degree within one year after discharge from active service in June 1967. 

In answering this question, the examiner should consider the Veteran's testimony that he experienced a "pounding heart" when he was in service.  

b) The examiner should provide an opinion as to whether hypertension is at least as likely as not related to Agent Orange exposure during service.  

c) The examiner should provide an opinion as to whether it is at least at likely as not that hypertension is proximately due to a service-connected disability, to include PTSD and/or coronary artery disease.

d)  The examiner should provide an opinion as to whether it is at least as likely as not that hypertension is aggravated (permanently worsened) by a service-connected disability, to include PTSD and/or coronary artery disease.

The examiner must provide a complete rationale for the opinions stated.  If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for a VA examination to ascertain the etiology of varicose veins.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The examiner should address the following:

a)  The examiner should provide an opinion as to whether    varicose veins are at least as likely as not (50 percent or greater likelihood) related to service.  

In addressing this question, the VA examiner should consider the Veteran's testimony that he noticed varicose veins when he was in service.

b) The examiner should provide an opinion as to whether it is at least at likely as not that varicose veins are proximately due to service-connected coronary artery disease.   

c) The examiner should provide an opinion as to whether it is at least as likely as not that varicose veins are aggravated (permanently worsened) by service-connected coronary artery disease.  

The examiner must provide a complete rationale for the opinions stated.  If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Forward the claims file to the VA examiner who provided the March 2007 eye examination opinion, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  The examination report must reflect that the claims file was reviewed.  The review of the claims file should be noted in the examination report.  The examiner should address the following:

a) The examiner should provide an opinion as to whether the glaucoma diagnosed upon VA examination in March 2007 at least as likely as not related to the corneal abrasion noted during service in laceration of the right eye in service in January 1966.  

b) The examiner should address whether the Veteran has traumatic glaucoma secondary to the injury noted in service.  

The examiner must provide a complete rationale for the opinions stated.  If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

In the event that the March 2007 VA examiner is not available, a medical opinion should be obtained from another examiner that addresses the inquiries set forth above regarding the claimed eye disability.

6.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


